Balcom, J.
This is a motion to compel 0., an attorney in this court, to pay over certain moneys in his hands to Mrs. Agnes *358Mary Grant; and the affidavits and papers read on the hearing have satisfied me that the moneys in question belonged to Mrs. Grant. They were received by Mr. C. on drafts delivered to him by Mrs. Grant; and there is no satisfactory evidence that they belonged to any other person.
The moneys were received by Mr. C. to invest on bond and mortgage for Mrs. Grant; but he has not. invested them on such security. He has loaned a portion thereof on a note, or in some other manner not authorized by Mrs. Grant. And I am of the opinion, notwithstanding the very friendly feeling that exists between the parties, that Mr. C. would not have been employed by Mrs. Grant to invest her moneys, if he had not been an attorney; also, that he was intrusted with her moneys in consequence of his being an attorney, and received the same in his professional character.
Attorneys are frequently employed to invest moneys for their clients; and whenever they receive money in their professional character, the right exists of proceeding summarily against them to compel the payment over of such money in their hands. It is not essential that they should have received the money in any suit or legal proceedings, or that they should have been employed to commence legal proceedings. (4 Hill, 42.) And I think Mr. C. is liable, within these rules, to be proceeded against summarily to compel him to pay over to Mrs. Grant the money in. his hands belonging to her. His alleged good motives in retaining the moneys to save them for her children, or to prevent her from making an improvident loan of the same, is no legal excuse for his refusal to pay them to her when she requested him to do so. Mr. C. has a demand against Mrs. Grant for services rendered in making investigations preparatory to loaning her money on bonds and mortgages, and I am unable to determine, upon the affidavits and papers before me, the exact amount of money Mrs. Grant has in Mr. C.’s hands, including whatever interest thereon he is justly liable for, over and above the amount due him for his services. It is, therefore, ordered that the matter be referred to the Hon. Charles A. Peabody to ascertain and report to the court the balance due Mrs. Grant from Mr. C. over and above his claim against her for services. Either party may be examined on oath before the referee at the instance of the other, or in his or her own behalf. And upon filing the *359referee’s report, an order may be entered that Hr. 0. pay over to Mrs. Grant the balance of money that shall be found due her by the referee, within ten days after the service on him of a copy of such order.